Citation Nr: 1822461	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-14 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for postoperative residuals of a left knee injury, with degenerative changes. 

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1986 to June 1987.  She also served in the United States Naval Reserve from December 1988 to November 2008, and served a period of active duty for training (ACDUTRA) from September 1993 to October 1993, as well as additional periods of inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This matter was last before the Board in July 2017 when it was remanded for additional development.  The issues are now again before the Board for further appellate action.  


REMAND

Regretting further delay, the Board finds additional development is necessary before adjudicating the Veteran's claims. 

Left Knee 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2017, the Board most recently remanded the increased rating claim on appeal for further action.  The U.S. Court of Appeals for Veteran's Claims (the Court) has issued the decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  

A review of the claims file reveals that pursuant to the Board's July 2017 remand, the Veteran underwent a VA examination in November 2017.  The report of that examination reflects that range of motion measurements were taken of the left knee.  However, the report only includes a single set of range of motion measurements for the left knee (e.g., flexion and extension), and no indication as to whether such measurements are for active or passive motion, or in weight-bearing and non weight-bearing.  Given the lack of specificity noted on the examination report, the Board has no choice but to conclude that all requested measurements were not taken and/or provided.  See 38 C.F.R. § 4.59 (2017); Correia, 28 Vet. App. at 168-70.  Therefore, the Board finds the examination report is not substantially compliant with the Board's remand instructions.  Hence, another remand of this matter is required.  See Stegall, 11 Vet. App. at 271.  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

Accordingly, a new examination to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, as referenced above-is required to assess the severity of the Veteran's service-connected left knee disability.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Left Ankle 

Regarding the left ankle claim, the Board remanded the issue to obtain a VA examination as well as medical opinions on direct and secondary service connection in July 2017.  Specifically, the Board directed the examiner to proffer the requested opinions after considering and discussing the medical evidence as well as the Veteran's lay statements regarding the issue.  

The Veteran underwent a VA examination in November 2017.  The examiner provided unfavorable opinions addressing direct and secondary service connection, as well as aggravation.  Regarding direct service connection, the examiner stated "The [V]eteran's lay statements were reviewed as requested.  It is less likely than not the left ankle disability was related to period of active duty or active duty training during [the] time period [September 1993 to October 1993]."  Addressing secondary service connection, the examiner concluded "It is less likely than not that Veteran's ankle disability was caused by her service connected left knee disability."  In support of this conclusion the examiner stated "[c]urrent imaging findings of the left ankle are essentially unremarkable.  There are no significant functional deficits.  Imaging studies of her knees show symmetric mild bilateral osteoarthritis of her knees.  It is pathophysiologically implausible that mild osteoarthritis of her left knee will have significant functional or physiologic effect on her left ankle."  As for aggravation, the examiner concluded "[i]t is less likely than not that current left ankle disability is chronically worsened (aggravated beyond its natural progression) by her service connected left knee disability.  The moderate degenerative arthritic changes in the left subtalar joint seen on imaging study in [July 2010] are not seen on the current x-ray.  If relying on imaging studies, there appears to have been an improvement in her left ankle/foot condition."  

Here, the Board once again finds the November 2017 medical opinions inadequate and non-compliant with the Board's July 2017 remand directives.  At the outset, the Board notes the directive requiring the examiner to consider the Veteran's lay statements was not limited to the theory of direct service connection.  Indeed, the examiner must consider the Veteran's lay statements in all opinions proffered.  See Dalton v. Nicholson 21 Vet. App. 23 (2007) (finding a VA examination is inadequate where the VA examiner ignores the Veteran's lay statements regarding an injury/event in service).  

Furthermore, the medical opinions are inadequate because they are either conclusory or fail to properly cite the medical evidence or literature upon which the conclusion is based.  The Board notes the opinion on direct service connection is two sentences long and it is merely a conclusion statement without any rationale.  The opinion addressing secondary service connection goes further in listing the medical evidence reviewed, such as the various x-rays of the ankle and knee, but provides no support for the conclusion that it is impossible for the knee condition to have an effect on the ankle condition.  Likewise, the opinion on aggravation fails to take into account the Veteran's lay statements in arriving at the conclusion that the knee condition did not aggravate the ankle condition simply because there may have been an improvement in the Veteran's ankle. 

Given that the medical opinions are inadequate and not fully compliant with the July 2017 remand directives; the Board finds new, adequate medical opinions must be obtained.  

TDIU

Finally, the Veteran's claim of entitlement to TDIU is inextricably intertwined with the claims being remanded above.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).  In addition, the record does not reflect that the Veteran has been provided a notice letter informing her of the elements of a TDIU claim and the evidence necessary to support it.

On remand all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If the records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  Provide proper notice and afford the Veteran the opportunity to complete VA Form 21-8940, with regard to her TDIU claim.  Afford the Veteran the opportunity to submit lay statements either from herself or from buddies in connection with the claims on appeal.  

3.  Arrange for the Veteran to undergo VA examination, for evaluation of her service-connected left knee disability, by an appropriate medical professional.  The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the left knee (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  All testing should be clearly labeled within the examination report.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.  

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

4.  Refer the claims file to an examiner of sufficient experience or expertise to render the requested opinions.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination reports, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the left ankle condition originated in service or is otherwise etiologically related to service, to specifically include the Veteran's reports of injuring her left ankle during physical training in 1993. 

Additionally, the examiner must also opine as to whether it is as likely as not (i.e., at least 50 percent probable) that the left ankle condition is etiologically related to the Veteran's service-connected left knee disability. 

The examiner must also opine as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's service-connected left knee disability aggravated the left ankle condition beyond its natural progression. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

In proffering the opinion, the examiner should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

5.  Then, readjudicate the issues on appeal and determine whether the Veteran is entitled to a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




